DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on December 23, 2021 is acknowledged.  Claims 21, 22, 25, 26 and 33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claims. 
Claims 16-20, 23, 24, 27-32 and 34 are examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-30 are rejected under 35 U.S.C. 101 because they are not directed to one of the four categories of statutory subject matter: a process, a machine, a manufacture, or a composition of matter. (See MPEP 2106.)
A process is an act, or a series of acts or steps. See Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, ___ (1972) ("A process is a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." (emphasis added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 1877 Dec. Comm'r Pat. 242 (1876)); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, ___(Fed. Cir. 2005) ("A process is a series of acts." (quoting Minton v. Natl. Ass’n. of Securities Dealers, 336 F.3d 1373, , 336 F.3d 1373, 1378, 67 USPQ2d 1614, ___ (Fed. Cir. 2003))).
A machine is a concrete thing, consisting of parts, or of certain devices and combination of devices. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Corning v. Burden
Claims 27-30 are directed to both a process (acts with results) and a machine (the structure described in claim 16), and therefore are not directed to one of the four stator categories of patentable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al (CH 701 628 A2; IDS ref also US patent 8,326,513)
In re Claim 16:  Singh teaches a gas turbine arrangement for at least dual fuel operation, comprising:

    PNG
    media_image1.png
    378
    787
    media_image1.png
    Greyscale

	a compressor (annotated);
	at least one combustor (22, 48);

	a control system (42)
	wherein a first manifold of the plurality of fuel manifolds is configured to deliver either a first fuel (see [0013]), or a compressor bleed fluid (purge air), the first manifold being connectable to a bleed port of the compressor (source of purge air via a bleed valve (70) for delivering compressor bleed fluid, wherein the first manifold is connected to at least one first passage of the at least one combustor for ejecting the first fuel (see specifically Fig. 3, [0018]) or the compressor bleed fluid into a combustor space;
	wherein a second manifold (connection for 28) of the plurality of fuel manifolds is configured to deliver at least a second fuel, wherein the second manifold is connected to at least one second passage of the at least one combustor (22, 48) for ejecting the second fuel (see Fig. 3) into the combustor space;
	wherein the control system (42), when the combustor (22, 48) is operated solely with the second fuel (see [0013] and [0018]), is configured
		to provide the second fuel to the second manifold and to continuously open the bleed valve (70) to provide compressor bleed fluid into the first manifold such that the first fuel in the first manifold is replaced by the compressor bleed fluid (see Figs. 3 and 4), 
		to monitor a flame behaviour and/or fuel distribution in the combustor space (see [0016], [0019], [0020]), and
		to modify the flame behaviour and/or fuel distribution by controlling of the bleed valve (70) (see [0016], [0019], [0020]) over time by throttling (see [0019]: the valve 70 varies the mass flow) a mass flow of the compressor bleed fluid provided to the at least one first passage or alternatively by increasing a mass flow of the compressor bleed fluid provided to the at least one first passage to
adapt to fuel properties of the second fuel (since the control measures and reacts to the combustion, also changes of fuel properties, which obviously influence the combustion, are considered for the control circuit and thus for control of valve 70).
Claims 16, 23, 24, 31, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nenmeni et al (8,340,886).
In re Claim 16:  Nenmeni teaches a gas turbine arrangement (Fig. 2) for at least dual fuel operation, comprising: 
a compressor (68); 
at least one combustor (58); 
a plurality of fuel manifolds (72, 74), each connected to each of the at least one combustor (see Fig. 2); 
a control system (14); wherein a first manifold (72) of the plurality of fuel manifolds is configured to deliver either a first fuel (18) or a compressor bleed fluid (purge air, col. 4 ll. 23), the first manifold being connectable to a bleed port of the compressor via a bleed valve (92) for delivering the compressor bleed fluid (inherent for the purge air to be deliver to the combustor), wherein the first manifold is connected to at least one first passage (80 or 82) of the at least one combustor for ejecting the first fuel or the compressor bleed fluid into a combustor space (both air and fuel); 
wherein a second manifold (74) of the plurality of fuel manifolds is configured to deliver at least a second fuel, (20) wherein the second manifold (74) is connected to at least one second passage (86) of the at least one combustor for ejecting the second fuel into the combustor space; 
wherein the control system, when the combustor is operated solely with the second fuel, is configured 
to provide the second fuel to the second manifold and to continuously open the bleed valve to provide compressor bleed fluid into the first manifold such that the first fuel in the first manifold is replaced by the compressor bleed fluid (during purge), 
to monitor a flame behaviour and/or fuel distribution in the combustor space (monitors first fuel flow rate, temperature of the combustion system 12, col. 9 ll. 56-59), and 
to modify the flame behaviour and/or fuel distribution by controlling of the bleed valve over time by throttling a mass flow of the compressor bleed fluid provided to the at least one first passage or alternatively by increasing a mass flow of the compressor bleed fluid provided to the at least one first passage to adapt to fuel properties of the second fuel (reducing or increasing  the purge air increases or reduces the first fuel and therefore modifies the flame behavior). 
In re Claim 23:  Nenmeni teaches the invention as claimed and as discussed for Claim 16, above.   Nenmeni further teaches wherein the first manifold is configured to provide the first fuel (18) as main fuel of the combustor to a first set of main fuel nozzles (52), and wherein the second manifold is configured to provide at least the second fuel (20) as an alternative main fuel of the combustor to a second set of main fuel nozzles (54, see Fig. 2; “the first fuel line 80 provides first fuel 18 (e.g., first gas fuel) to primary fuel nozzles 52, while the main fuel lines 74 and 86 provide the first fuel 18, the second fuel 20, or a combination of both the first and second fuels 18 and 20 to the secondary fuel nozzles 54”; col. 5 ll. 50-55). 
In re Claim 24:  Nenmeni teaches the invention as claimed and as discussed for Claims 16 and 23, above.   Nenmeni further teaches wherein the first set of main fuel nozzles have different aperture size and/or are positioned at different locations compared to the second set of main fuel nozzles (since they are different sets of nozzles, they are located different locations either axially or radially). 
In re Claim 31:  Nenmeni teaches the invention as claimed and as discussed for Claim 16, above.   Nenmeni further teaches a plurality of combustors (60 and 62).
In re Claim 32:  Nenmeni teaches the invention as claimed and as discussed for Claim 16, above.   Nenmeni further teaches wherein the first fuel and/or the second fuel is gaseous (the second fuel 20 is a gaseous fuel, col. 3 ll. 53). 
In re Claim 34:  Nenmeni teaches the invention as claimed and as discussed for Claims 16 and 23, above.   Nenmeni further teaches wherein the second manifold is configured to provide also the first fuel as a main fuel of the combustor when the combustor is operated solely with the first fuel (via 82 into 74, see Fig. 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nenmeni..  
In re Claim 17:  Nenmeni teaches the invention as claimed and as discussed for Claim 16, above.  However, Nenmeni do not teach wherein the control system is configured, when the combustor is operated solely with the second fuel, to control additionally a manifold individual further bleed valve and/or further fuel supply valves over time by throttling or alternatively increasing a mass flow of the compressor bleed fluid provided to the at least one first passage.  It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced" In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B. In the instant case, the duplication of parts consists of the duplicating the bleed valve to supply purge air to the same passage.
 	In re Claim 18:  Nenmeni teaches the invention as claimed and as discussed for Claims 16 and 17, above.  Nenmeni further teaches monitoring fuel flow rate (first fuel flow rate, col. 9 ll. 56-59) and therefore obviously teaches monitoring fuel; air ratio,
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al (9,909,509).  
In re Claims 19 and 20:  Nenmeni teaches the invention as claimed and as discussed for Claim 16, above.  Nenmeni teaches controlling the bleed valve to monitor the temperature in the combustor.  However, Nenmeni do not teach evaluating fuel properties.  Davies teaches monitoring heating value (LCV, col. 16 ll. 15).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to monitor the heating value in order to improve stability of operation of the gas turbine as taught by Davies, col. 9 ll. 37-40.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741